735 N.W.2d 252 (2007)
Brian K. WALLINGTON, Plaintiff-Appellant,
v.
CITY OF MASON, Wolverine Engineers and Surveyors, Inc., Elm Investments, Inc., Millenium Digital Media Systems, L.L.C., and Miss Dig System, Inc., Defendants, and
Elm Investments I, Inc., Defendant-Appellee.
Docket Nos. 133131, 133132. COA Nos. 267919, 269884.
Supreme Court of Michigan.
July 30, 2007.
On order of the Court, the application for leave to appeal the December 28, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.